Citation Nr: 1613501	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A timely notice of disagreement was received in June 2010, a statement of the case was issued on November 4, 2013, and an untimely Form 9 substantive appeal was received on January 27, 2014.  38 C.F.R. § 20.302(a), (b).  However, in applying the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board finds that the filing of a timely substantive appeal as to these issues is deemed waived, so that the Board has jurisdiction over them.  Indeed, in Percy and in Douglas v. Shinseki, 23 Vet. App. 19 (2009), the United States Court of Appeals for Veterans Claims (Court) reaffirmed the holding that a timely substantive appeal is not necessary to confer jurisdiction on the Board.  If the RO or Board take actions to indicate that an issue is on appeal or the RO fails to close the appeal, thereby indicating to the veteran that an appeal was perfected, the Board likely has jurisdiction of the issue, regardless of whether there is a substantive appeal.  See, e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).  In the instant case, in March 2016, the Board sent the Veteran letters indicating that his appeal was placed on the Board's docket and granting his motion to advance his appeal on the Board's docket based on his age.  These issues are on appeal before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of bilateral hearing loss since his active service.  

2. The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of tinnitus since his active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide these issues.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, on VA audiological examination in March 2010, the examiner diagnosed bilateral sensorineural hearing loss.  The accompanying audiogram shows bilateral hearing loss as the Veteran had 40 decibels at 2000 Hertz in his left ear and 50 decibels at 2000 Hertz in his right ear.  

Second, the evidence of record indicates in-service noise exposure.  The Veteran contends that he served in the Navy aboard the USS Helena and that his duties included loading guns and participating in gun firing exercises without hearing protection.  See November 2009 statement, January 2014 Form 9 Appeal, and March 2016 brief from the Veteran's representative.  His statements are competent and credible as his service records and DD-214 show that he served in the Navy aboard the USS Helena and had the duties of a stock clerk.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of his service as shown by his service record and all the medical and lay evidence.  

Finally, throughout the appeal period the Veteran contends that he has had hearing loss and tinnitus since service.  See, e.g, November 2009 statement, January 2014 Form 9 Appeal, and March 2016 2016 brief from the Veteran's representative.  The Board finds that the Veteran's statements are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Although the Veteran did not file a claim for benefits for many years after service, the evidence indeed supports his contentions that he has had symptoms of hearing loss and ringing in his ear since service.  VA progress notes in August 2009 show that he served in the Navy in the 1950s as a driver and stock clerk and reported a history of decreased bilateral hearing loss with the right ear hearing acuity being worse than left ear hearing loss for over 20 years.  He denied having a history of post-service occupational and recreational noise exposure.  In his October 2009 claim, he stated that he had recurrent tinnitus in his ears, and VA progress notes in August 2009 and September 2009 show that tinnitus has become constant in his right ear for many years.  Thus, the evidence establishes that the Veteran was exposed to significant noise during service, currently has bilateral hearing loss and tinnitus, and has had continuous symptoms of hearing loss and tinnitus since service.  

The Board recognizes that there is an unfavorable VA opinion of record.  On VA audiology examination in March 2010 the claims file was not available for review,  The examiner noted that the Veteran had a decrease in hearing acuity for the past couple of years and constant right ear tinnitus for thirty five years.  She also noted that the Veteran had noise exposure working in a machine shop for one year, worked as a truck driver for five years, worked as a missile technician for three years, and worked in receiving at Sears for twenty seven years without hearing protection.  The examiner opined that tinnitus was as likely as not a symptom of bilateral hearing loss but also noted that she was unable to determine whether hearing loss and tinnitus were related to service without resorting to mere speculation as the claims folder was not available for review.  

In an April 2010 addendum opinion, the March 2010 VA examiner noted (after reviewing the claims folder) that the Veteran's service treatment records show that on enlistment examination in August 1952 and on the separation examination in August 1956, whispered voice tests were 15/15 and normal in both ears.  She opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of active duty based on the Veteran's history and service treatment records.  She explained that tinnitus did not begin until nineteen years after service, that hearing loss did not start until forty years after service, that the audiogram configuration was not consistent with noise-induced hearing loss alone, and that the Veteran had thirty six years of occupational noise exposure after service.  

The examiner's opinions are of limited probative value for the following reasons.  First, as for the examiner's rationale that the Veteran had normal hearing on entrance and separation from service, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Second, the VA examiner's rationale that the onset of hearing loss and tinnitus was many years after service and that the Veteran had thirty six years of occupational noise exposure after service is inconsistent with the other evidence of record.  In June 2010, the Veteran asserted that he had never stated that his hearing loss began a couple of years earlier.  He explained that he did not have any significant post-service occupational exposure to acoustic trauma, to include the one year he worked in a machine shop.  He reiterated that he has had hearing loss and ringing in his ears for a very long time.  Thus, the VA examiner misconstrued the Veteran's medical history, and her opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value).  Third, to the extent that the VA examiner opined that the audiogram configuration was not consistent with noise-induced hearing loss alone, as it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


